Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154342 & (36)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  In re DAWSON                                                                                                       Justices
  ________________________________________

  DION PATRICK DAWSON,
            Plaintiff-Appellant,
  v                                                                SC: 154342
                                                                   COA: 331589
  WAYNE CIRCUIT COURT JUDGE,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the June 16, 2016 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2017
         a0717
                                                                              Clerk